PER CURIAM.
Montgomery Blair Sibley, the former husband, appeals from a nonfinal order freezing 100% of his account at Fidelity Investments. We reverse the order to the extent that it freezes the entire account, and remand to the trial court to restructure the relief granted to the former wife. On remand, the trial court shall expeditiously conduct such evidentiary proceedings as are necessary to determine the value of the assets contained in the account and award the former wife and the parties’ children only the percentage that the parties agreed to in the marital settlement agreement that was incorporated into the final judgment of dissolution of marriage. The remainder of the account shall be released to the former husband.
Reversed and remanded with directions.